DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 12, 2022 has been entered. Claims 1-15 remain pending in the application, and claims 16 and 17 are new. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed November 23, 2021.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features in claims 1, 7, 9, and 14 must either be shown or canceled from the claims:
In claim 1, no structural connection between the link bar and trigger is present to show how “the locking mechanism when present in the second aperture of the link bar prohibits movement of the trigger between the first trigger position to the second trigger position”. Examiner recommends showing how the linking bar engages the trigger mechanism to prevent such movement, or a connection between the elements
In claim 1, no structural connection between the link bar and engagement member is present to show how “movement of the link bar from the first bar position to the second bar position which causes the engagement member to rotate from the first engagement position to the second engagement position”. Examiner recommends showing how movement of the link bar cause movement of the engagement member, or a connection between the two elements. 
In claim 7, no structural connection between the link bar and engagement member is present to show how “the link bar [is] to contact the engagement member”. Examiner recommends showing the connection between the linking bar and engagement member. 
In claim 9, no structural connection between the release and engagement member is present to show how “a release movable from a first release position to a second release position to cause the engagement member to decouple from the electronic device responsive to actuation of the release to the second release position”. Examiner recommends showing how actuation of the release causes the engagement member to decouple from the electronic device, or a connection between the two elements.  
In claim 9, no structural connection between the link bar and trigger is present to show how “the locking mechanism when present in the second aperture of the link bar prohibits movement of the trigger from the first trigger position to a second trigger position”. Examiner recommends showing how the presence of the locking mechanism would prevent movement of the trigger, or a connection between the two elements.
In claim 9, no structural connection between the link bar and engagement member is present to show how “movement of the link bar from the first bar position to the second bar position which causes the engagement member to rotate from the first engagement position to the second engagement position”. Examiner recommends showing how movement of the linking bar causes the engagement member to rotate, or a connection between the two elements. 
In claim 14, no structural connection between the link bar and trigger is present to show how “the locking mechanism when present in the second aperture of the link bar prohibits movement of the trigger from the first trigger position to a second trigger position”. Examiner recommends showing how the presence of the locking mechanism would prevent movement of the trigger, or a connection between the two elements.
In claim 14, no structural connection between the link bar and engagement member is present to show how “movement of the link bar from the first bar position to the second bar position which causes the engagement member to rotate from the first engagement position to the second engagement position”. Examiner recommends showing how movement of the linking bar cause movement of the engagement member, or a connection between the two elements. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Objections
Claim 2, 4, 5, and 13 objected to because of the following informalities: 
In claim 2, “to to” in line 2 should read –to--. 
In claim 2, “the housing” in line 2 should read “a housing”. Examiner recommends changing “the housing of the electronic device” to --a body of the electronic device-- to clarify the difference between “a housing” of the docking station. 
In claim 4, “the housing” in line 2 should read “a housing”. Examiner recommends changing “the housing of the electronic device” to --a body of the electronic device-- to clarify the difference between “a housing” of the docking station.
In claim 5, “cradle” in line 1 should likely read --a cradle--.
In claim 13, “the housing” in line 2 should read “a housing”. Examiner recommends changing “the housing of the electronic device” to --a body of the electronic device-- to clarify the difference between “a housing” of the docking station.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9, and 14 rejected because the disclosure failed to structurally show or explain how actuation of the release and linking bar disengages the engagement member and actuates the trigger, or how the presence of the locking mechanism with the linking bar prevents the disengagement of the engagement member and actuation of the trigger in manner sufficient to convey to one of ordinary skill in the art that inventor has possession of the invention at the time of filing. Specifically, claims 1, 9, and 14 state “wherein the locking mechanism when present in the second aperture of the link bar prohibits movement of the trigger between the 
Based on the figures and specification provided, the disclosure is unclear as to how the release and linking bar are connected with the trigger and engagement member. Figure 1 shows the engagement member and trigger mechanism inside the cradle; Figure 2 shows part of the engagement member inside the housing; Figure 4 shows how the linking bar, release, and locking mechanism are connected; and Paragraphs [0025]-[0027] and [0041]-[0042] speaks to a cause-and-effect relationship between the release, linking bar, engagement member and trigger. However, collectively, the disclosure fails to explain the structural relationship between the elements shown in Figure 4 and the elements shown in Figures 1 and 2. 
For example, the disclosure is unclear as to how a lateral moving linking bar (shown in Figure 4) causes the trigger (shown in Figure 1) to move vertically or how the linking bar would prevent movement of the trigger in the vertical direction when the locking member is present. Further, the disclosure is unclear as to how movement of the linking bar (shown in Figure 4) “causes” the engagement member (shown in Figures 1 and 2) to move from a first position to a second position. While these claims, along with the specification and drawings, may show possession of functional relationship between the release, linking bar, engagement member, and trigger (as described in Paragraphs [0025]-[0027] and [0041]-[0042]), the disclosure do not 
Therefore, while the disclosure may explain functional relationships between the release, linking bar, engagement member, and trigger, the disclosure fails to show or explain the structural relation between said elements, and thus failing to convey to one of ordinary skill in the art that inventor had possession of the device at the time of filing. 
Claims 2-8, 10-13, and 15-17 are rejected due to their dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lord (US Patent No. 6,093,039).
Regarding claim 1, Lord discloses a docking station (12) comprising: a housing (10) including a first aperture (128) and a cradle (14) to receive an electronic device (148); 
42) movable between a first (un-rotated position) and a second release position (rotated position, see 42 in Figure 12) (Column 7, lines 46-50, rotation of lever 42 rotates shaft 62); 
a link bar (70/62) coupled to the release (42) (42 coupled to 70 and 62 through 64, see Figure 4), wherein the link bar (70/62) is movable between a first (lockable position, where 71 aligned with 128; see 70 in Figure 11) and second bar position (unlockable position, where 71 not aligned with 128; see 70 in Figure 12), and wherein the link bar (70/62) includes a second aperture (71) to receive, via the first aperture (128) (see Figures 11 and 12), a locking mechanism (36) when the link bar (70/62) is in the first bar position (Figure 11, 71 aligned with 128); 
an engagement member (44/82) movable between a first engagement position (locked position) wherein the engagement member (44/82) couples to the electronic device (148) (Column 9, lines 40-50; Column 10 lines 1-5, 44 enters recess in portable computer and locks computer in place, preventing removal) and a second engagement position (unlocked position) wherein the engagement member (44/82) does not contact the electronic device (148) (Column 10, lines 36-40, 44 retracted to permit removal of 148); and 
a trigger (30) movable between a first (retracted position) and a second trigger position (engaging position) where the trigger (30) exerts a force on the electronic device (148) (Figure 12 and Column 10, lines 35-40, 30 exerting upward pressure on 148) in a direction orthogonal to an innermost surface of the cradle (see Figures 1, 2 and 12, 30 extending through opening 50 of 14 and exerting upward force, orthogonal to 14), wherein the locking mechanism (36) when present in the second aperture (71) of the link bar (70/62) prohibits movement of the trigger 30) between the first trigger position to the second trigger position (Column 9, lines 50-58, lock 36 preventing 62 from rotating when 36 present in locking hole 71 of 70; Column 8 lines, 9-22, rotation of 62 causing 30 to move from recessed position to engaged position; see also Figures 11 and 12); 
wherein in an absence of the locking mechanism (36) in the second aperture (71) of the link bar (70/62), the electronic device (148) can be decoupled from cradle (14) of the docking station (12) by: 
actuation of the release (42) from the first release position (un-rotated position, see Figure 11) to the second release position (rotated position, see Figure 12) (Column 7, lines 45-50, 42 rotating 62 and 70 upon actuation, see also Figures 11 and 12); and 
Page 4 of 13DOCKING STATIONS INCLUDING CRADLES     Application No. 16/634,263Amendment dated January 12, 2022Reply to Office Action dated November 23, 2021responsive to the actuation, movement of the link bar (70/62) from the first bar position (70 in Figure 11) to the second bar position (70 in Figure 12) which causes the engagement member (44/82) to rotate from the first engagement position (locked position) to the second engagement position (unlocked position) (Column 10, lines 23-34 and Column 7, lines 45-50, without the presence of 36, 42 capable of actuating, which rotates 70 and 62, thereby allowing 82 to rotate, and allow 44 to move from a locked to an unlocked position, permitting removal of 148).
Regarding claim 2, Lord discloses the docking station of claim 1, and further discloses wherein the engagement member (44) is to couple to a recess in a housing (body of 148, see Figures 11 and 12) of the electronic device (148) when in the first engagement position (locked position, see Figure 11 where 44 engaged within recess of 148) (Column 9, lines 40-50; Column 10 lines 1-5, 44 enters recess in portable computer and locks computer in place, preventing removal).
Regarding claim 6, Lord discloses the docking station of claim 1, wherein the link bar (70/62) is coupled to the locking mechanism (36) on an exterior surface (10A) of the docking station (12) to maintain the locking mechanism (36) in a locked position (36 in locked position when present in both 71 and 128) when the link bar (70/62) is at the first bar position (lockable position, where 71 of 70 is aligned with 128) (see Figures 11 and 12, where 70 in locked position in Figure 11).
Regarding claim 7, Lord discloses the docking station of claim 1, wherein the release (42) is movable along a path of travel (42 rotates, which in turn rotates shaft 62) to cause the electronic device (148) to decouple from the docking station (12) by causing: the trigger (30) to exert the force on the electronic device (148) in the direction substantially orthogonal to the innermost surface of the cradle (14) (see Figures 1, 2 and 12, 30 extending through opening 50 of 14 and exerting upward force, orthogonal to 14); and   the link bar (70/62) to contact the engagement member (44/82; 82 connected to 62, see Figure 4) and cause the engagement member (44/82) to move from the first engagement position (locked position; Column 9, lines 40-50; Column 10 lines 1-5, 44 enters recess in portable computer and locks computer in place, preventing removal) to permit decoupling of the electronic device (148) from the docking station (12) (Column 10, lines 36-40, 44 retracted to permit removal of 148).
Regarding claim 8, Lord discloses the docking station of claim 1, wherein the locking mechanism (36) further comprises a Kensington lock (36 being a Kensington lock).
Regarding claim 14, Lord discloses a method comprising: providing a virtual reality (VR) computing device (148); and providing a docking station (12) including: 
a housing (10) including a first aperture (128) and a cradle (14) to receive the VR computing device (148 being a portable computer); 
a release (42) movable between a first (un-rotated position) and a second release position (rotated position); 
a link bar (70/62) coupled to the release (42) (42 coupled to 70 and 62 through 64, see Figure 4) and movable between a first (lockable position, where 71 aligned with 128; see 70 in Figure 11) and second bar position (unlockable position, where 71 not aligned with 128; see 70 in Figure 12) at which the link bar (70/62) is spaced a distance away from the first aperture (128) of the housing (10) (see Figures 11 and 12, where 70 spaced at different distances from 128), the link bar (70/62) including a second aperture (71) to receive, via the first aperture (128), a locking mechanism (36) when the link bar (70/62) is in the first bar position (lockable position, where 71 aligned with 128; see 70 in Figure 11); 
an engagement member (44/82) movable between a first engagement position (locked position) wherein the engagement member (44/82) couples to the electronic device (148) (Column 9, lines 40-50; Column 10 lines 1-5, 44 enters recess in portable computer and locks computer in place, preventing removal) and a second engagement position (unlocked position) wherein the engagement member (44/82) does not contact the electronic device (148) (Column 10, lines 36-40, 44 retracted to permit removal of 148); and 
a trigger (30) movable between a first (retracted position) and a second trigger position (engaging position) where the trigger (30) exerts a force on the electronic device (148) (Figure 12 and Column 10, lines 35-40, 30 exerting upward pressure on 148) in a direction orthogonal to an innermost surface of the cradle (see Figures 1, 2 and 12, 30 extending through opening 50 of 14 and exerting upward force, orthogonal to 14), wherein the locking mechanism (36) when present in the second aperture (71) of the link bar (70/62) prohibits movement of the trigger (30) between the first trigger position to the second trigger position (Column 9, lines 50-58, lock 36 preventing 62 from rotating when 36 present in locking hole 71 of 70; Column 8 lines, 9-22, rotation of 62 causing 30 to move from recessed position to engaged position; see also Figures 11 and 12); 
wherein in an absence of the locking mechanism (36) in the second aperture (71) of the link bar (70/62), the electronic device (48) can be decoupled from the cradle (14) of the docking station (12) by: Reply to Office Action dated November 23, 2021 actuation of the release (rotating 42) from the first release position (un-rotated position, see Figure 11) to the second release position (rotated position, see Figure 12) (Column 7, lines 45-50, 42 rotating 62 and 70 upon actuation, see also Figures 11 and 12); and Page 4 of 13DOCKING STATIONS INCLUDING CRADLES     Application No. 16/634,263Amendment dated January 12, 2022Reply to Office Action dated November 23, 2021responsive to the actuation, movement of the link bar (70/62) from the first bar position (70 in Figure 11) to the second bar position (70 in Figure 12) which causes the engagement member (44/82) to rotate from the first engagement position (locked position) to the second engagement position (unlocked position) (Column 10, lines 23-34 and Column 7, lines 45-50, without the presence of 36, 42 capable of actuating, which rotates 70 and 62, thereby allowing 82 to rotate, and allow 44 to move from a locked to an unlocked position, permitting removal of 148).
Regarding claim 16, Lord discloses the docking station of claim 1, wherein the locking mechanism (36) further comprises axial pin tubular lock (36, see Figure 1 and Column 9, lines 51-57).
Regarding claim 17, Lord discloses docking station of claim 16, wherein the axial pin tubular lock (36) further comprises a Kensington lock (Column 9, lines 51-57, 36 being a Kensington lock).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 1, 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack (US Publication No. 2007/0014080) in view of Lord (US Patent No. 6,093,039).
Regarding claim 1, McCormack discloses a docking station (100) comprising: a housing (101) and a cradle (104) to receive an electronic device (90); 
a release (110) movable between a first (un-rotated position) and a second release position (rotated position) (Figures 4-5 and Paragraphs [0024]-[0027], 110 rotating to lift 130 and disengage 122); 
114) coupled to the release (110 connected to 114 through 112, see Figure 4A);
an engagement member (122) movable between a first engagement position (locked position, see 122 in Figure 5A) wherein the engagement member (122) couples to the electronic device (90) (Paragraph [0026], Figure 5A showing position of 122 when engaged with 90) and a second engagement position (unlocked position, see 122 in Figure 5C) wherein the engagement member (122) does not contact the electronic device (90) (Paragraph [0027], Figure 5C showing position of 122 when disengaged with 90); and 
a trigger (130) movable between a first (retracted position, see 130 in Figure 5A) and a second trigger position (extended position, see 130 in Figure 5C) where the trigger (130) exerts a force on the electronic device (90) in a direction orthogonal to an innermost surface of the cradle (104) (Paragraph [0027], 130 driving 90 in an upward direction, orthogonal to bottom surface);
wherein in an absence of a locking mechanism, the electronic device (90) can be decoupled from the cradle (104) of the docking station (100) by: actuation of the release (activation of 110) from the first release position (un-rotated position) to the second release position (rotated position); and responsive to the actuation (activation of 110), movement of the link bar (114) from the first bar position (un-rotated position) to the second bar position (rotated position) which causes the engagement (130) member to rotate from the first engagement position (locked position, see 122 in Figure 5A) to the second engagement position (unlocked position, see 122 in Figure 5C).

However, Lord teaches a housing (10) including a first aperture (128; NOTE: first aperture labeled as 123 in Figure 12); 
a link bar (70/62) coupled to a release (70 coupled to 46 through 62, where 46 and 62 in Lord correspond to 110 and 114 in McCormack), wherein the link bar (70) is movable between a first (lockable position, see 70 in Figure 11) and second bar position (un-lockable position, see 70 in Figure 12), and wherein the link bar (70/62) includes a second aperture (71) to receive, via the first aperture (128), a locking mechanism (36) when the link bar (70/62) is in the first bar position (lockable position, where 71 of 70 is aligned with 128 for insertion of 36, see Figure 11); 
wherein the locking mechanism (36) when present in the second aperture (71) of the link bar (70/62) prohibits movement of a trigger (30 in Lord corresponding to 130 in McCormack) between the first trigger position (retraced position) to the second trigger position (extended position, see 30 in Figure 12) (Column 9, lines 50-58, lock 36 preventing 62 from rotating when 36 present in locking hole 71 of 70; Column 8 lines, 9-22, rotation of 62 causing 30 to move from recessed position to engaged position; see also Figures 11 and 12); 
wherein in an absence of the locking mechanism (36) in the second aperture (71) of the link bar (70/62), the electronic device (148) can be decoupled from cradle (14) of the docking station (12) (Column 10, lines 23-34 and Column 7, lines 45-50, without the presence of 36, 42 capable of actuating, which rotates 70 and 62, thereby allowing 82 to rotate, and allow 44 to move from a locked to an unlocked position, permitting removal of 148) (NOTE: rotating 42 in Lord corresponding to rotation of 110 in McCormack, where both actuations move the trigger and engagement member from first to second positions by moving a linking bar, the linking bar including 62/70 in Lord and 114 in McCormack).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the locking mechanism of Lord with the docking station of McCormack by modified the linking bar and docking station housing of McCormack as taught in Lord. Modifying the linking bar and docking station housing of McCormack to include the apertures of Lord would have allowed the user to combine a locking mechanism, and the addition of a locking mechanism would have prevented illicit removal of the electronic device from the docking station (Column 5, lines 32-33 in Lord).
Regarding claim 3, McCormack in view of Lord teaches the docking station of claim 1, and further teaches (in McCormack) wherein the cradle (104) is shaped to substantially mirror contours of the electronic device (90) (see Figures 2A and 2B), and wherein the cradle (104) is formed of a depression (104 being a depression in 101) in the housing (101) of the docking station (100).
Regarding claim 4, McCormack in view of Lord teaches the docking station of claim 3, and further teaches (in McCormack) wherein the cradle (104) surrounds at least 3 percent of an entire surface area (surface area of 90) of a housing (housing of 90) of the electronic device (90) (Figures 2A-2B and Figures 4A-4B, cradle enclosing at least 3% of 90).
Regarding claim 14, McCormack discloses a method comprising: providing a virtual reality (VR) computing device (90); and providing a docking station (100) including: 
a cradle (104) to receive the VR computing device (90); 
a release (110) movable between a first (un-rotated position) and a second release position (rotated position) (Figures 4-5 and Paragraphs [0024]-[0027], 110 rotating to lift 130 and disengage 122); 
a link bar (114) coupled to the release (110 coupled 114 through 112) and movable between a first (un-rotated position, see Figure 5A) and a second bar position (rotated position, see Figure 5B); 
an engagement member (122) movable between a first engagement position (locked position, 122 engaged with 90, see 122 in Figure 5A) where the engagement member (122) couples to an electronic device (90) (Paragraph [0026], Figure 5A showing position of 122 when engaged with 90) and a second engagement position (unlocked position, 122 disengaged with 90, see 122 in Figure 5C) where the engagement member (122) does not contact the electronic device (90) (Paragraph [0027], Figure 5C showing position of 122 when disengaged with 90); and 
a trigger (130) movable between a first (recessed position, see 130 in Figure 5A) and a second trigger position (extended position, see 130 in Figure 5C) where the trigger (130) exerts 90) in a direction orthogonal to an innermost surface of the cradle (104) (Paragraph [0026]-[0027], 130 forcing 90 upwards; see also Figures 5A-5C), 
wherein in the absence of a locking mechanism, the electronic device (90) can be decoupled from the cradle (104) of the docking station (100) by: actuation of the release (activation of 110) from the first release position (un-rotated position) to the second release position (rotated position); and responsive to the actuation (activation of 110), movement of the link bar (114) from the first bar position (un-rotated position) to the second bar position (rotated position) which causes the engagement (130) member to rotate from the first engagement position (locked position, see 122 in Figure 5A) to the second engagement position (unlocked position, see 122 in Figure 5C).
McCormack does not disclose a housing including a first aperture; a linking bar having a second bar position at which the link bar is spaced a distance away from the first aperture of the housing, the link bar including a second aperture to receive, via the first aperture, a locking mechanism when the link bar is in the first bar position; wherein the locking mechanism when present in the second aperture of the bar prohibits movement of the trigger between the first trigger position to the second trigger position; wherein in an absence of the locking mechanism in the second aperture of the link bar, the electronic device can be decoupled from the cradle of the docking station.
However, Lord discloses a docking station (12) including a housing (10) including a first aperture (128; NOTE: 128 labeled as 123 in Figure 11); 
a linking bar (70) having a second bar position (71 of 70 not aligned with 128, see 70 in Figure 12) at which the link bar (70) is spaced a distance away from the first aperture (128; see Figures 11 and 12, where 70 spaced at different distances from 128) of the housing (10), the link bar (70) including a second aperture (71) to receive, via the first aperture (128), a locking mechanism (36) when the link bar (70) is in the first bar position (71 of 70 aligned with 123, see Figure 11);
wherein the locking mechanism (36) when present in the second aperture (71) of the bar (71) prohibits movement of a trigger (30 in Lord corresponding to 130 in McCormack) between the first trigger position (recessed position) to the second trigger position (extended position) (Column 9, lines 50-58, lock 36 preventing 62 from rotating when 36 present in locking hole 71 of 70; Column 8 lines, 9-22, rotation of 62 causing 30 to move from recessed position to engaged position; see also Figures 11 and 12); 
wherein in an absence of the locking mechanism (36) in the second aperture (71) of the link bar (70/62), the electronic device (148) can be decoupled from cradle (14) of the docking station (12) (Column 10, lines 23-34 and Column 7, lines 45-50, without the presence of 36, 42 capable of actuating, which rotates 70 and 62, thereby allowing 82 to rotate, and allow 44 to move from a locked to an unlocked position, permitting removal of 148) (NOTE: rotating 42 in Lord corresponding to rotation of 110 in McCormack, where both actuations move the trigger and engagement member from first to second positions by moving a linking bar, the linking bar including 62/70 in Lord and 114 in McCormack).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the locking mechanism of Lord with the docking station of McCormack by modified the linking bar and docking station housing of McCormack as taught in Lord. Modifying the linking bar and docking station housing of Column 5, lines 32-33 in Lord).
Regarding claim 15, McCormack in view of Lord teaches method of claim 14, including: positioning at least 3 percent of the VR computing device (90) in a cavity (inner surface of 101 within 104) of the cradle (104) (Figures 2A-2B and Figures 4A-4B, cradle enclosing at least 3% of 90); and causing data transfer (Paragraph [0029] in McCormack) between the electronic device (90) and the docking station (100) when the electronic device (90) is positioned in the cavity (inner surface of 101 within 104) of the cradle (104).
Claims 5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack (US Publication No. 20070014080) in view of Lord (US Patent No. 6,093,039) and Conrad (US Publication No. 2011/0286622).
Regarding claim 5, McCormack in view of Lord teaches the docking station of claim 1, and further teaches (in McCormack) wherein the cradle (104) includes a cavity (inner surface of 101 within 104), but does not teach wherein the cavity has a depth in a range from 30 mm to 300 mm, wherein the depth refers to a distance between an innermost surface of the cradle to an exterior surface of the housing that is adjacent to the cradle.
However, Conrad teaches a docking station (10), wherein a cradle (12) includes a cavity (space within 12) having a depth in a range from 30 mm to 300 mm (Paragraph [0023], depth of slot being 2-3 inches), wherein the depth (Figure 2, distance between bottom of 12 and top opening of 12) refers to a distance between an innermost surface of the cradle (bottom of 12) top surface of 11 adjacent to opening of 12) that is adjacent to the cradle (12) (see Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have to have modified the depth of the cradle of McCormack as modified by Lord to a range of 2-3 inches as taught in Conrad. Doing so would have ensured the electronic device sat securely within the cradle (Paragraph [0023] in Conrad), preventing the electronic device from a tipping movement and protecting the enclosed portions of the electronic device.
Regarding claim 9, McCormack discloses a docking station system comprising: an electronic device (90); and a docking station (100) including: 
a cradle (104) including a cavity (inner surface of 101 within 104) to receive the electronic device (90) (Figures 2A and 2B and Paragraph [0023]); 
a docking connector (142) to permit data transfer between the electronic device (90) and the docking station (100) when the electronic device (90) is received in the cradle (104); 
an engagement member (122) movable between a first engagement position (locked position, see 122 in Figure 5A) at which the engagement member (122) is to couple to the electronic device (90) when received in the cradle (104) (Paragraph [0026], Figure 5A showing position of 122 when engaged with 90) and a second engagement position (unlocked position, see 122 in Figure 5C) at which the engagement member (122) is not in contact with the electronic device (90) when received in the cradle (104) (Paragraph [0027], Figure 5C showing position of 122 when disengaged with 90);
110) movable from a first release position (un-rotated position) to a second release position (rotated position) to cause the engagement member (122) to decouple from the electronic device (90) responsive to actuation of the release (110) to the second release position (rotated position) (Figures 4-5 and Paragraphs [0024]-[0027], 110 rotating to lift 130 and disengage 122); 
a link bar (114) coupled to the release (110 connected to 114 through 112, see Figure 4A);
 a trigger (130) movable between a first trigger position (recessed position, see 130 Figure 5A) and a second trigger position (extended position, see 130 in Figure 5c) at which the trigger (130) is to exert a force on the electronic device (90) in a direction substantially orthogonal to an innermost surface of the cradle (104) (Paragraph [0026]-[0027], 130 forcing 9 upwards; see also Figures 5A-5C);
wherein in the absence of a locking mechanism, the electronic device (90) can be decoupled from the cradle (104) of the docking station (100) by: actuation of the release (activation of 110) from the first release position (un-rotated position) to the second release position (rotated position); and responsive to the actuation (activation of 110), movement of the link bar (114) from the first bar position (un-rotated position) to the second bar position (rotated position) which causes the engagement (130) member to rotate from the first engagement position (locked position, see 122 in Figure 5A) to the second engagement position (unlocked position, see 122 in Figure 5C).
McCormack does not disclose the housing including a first aperture; the cradle having a depth of at least 30 millimeters; or the link bar including a second aperture to receive, via the 
However, Lord discloses a docking station (12) with a housing (10) including a first aperture (128); 
a link bar (70/62) including a second aperture (71) to receive, via the first aperture (128), a locking mechanism (36) when the link bar (70/62) is in a first bar position (71 aligned with 128, see Figure 11) to obstruct a path of travel of a release (46) and thereby prevent decoupling of an   electronic device (148) from the docking station (12) when the electronic device (148) is received in a cradle (14); 
a trigger (30) having a first trigger position (retracted position), at which the locking mechanism (36) when present in the second aperture (71) of the link bar (70/62) prohibits movement of the trigger (30) from the first trigger position (retracted position) to a second trigger position (engaged position) (Column 9, lines 50-58, lock 36 preventing 62 from rotating when 36 present in locking hole 71 of 70; Column 8 lines, 9-22, rotation of 62 causing 30 to move from recessed position to engaged position; see also Figures 11 and 12), 
wherein in an absence of the locking mechanism (36) in the second aperture (71) of the link bar (70/62), the electronic device (148) can be decoupled from cradle (14) of the docking 12) (Column 10, lines 23-34 and Column 7, lines 45-50, without the presence of 36, 42 capable of actuating, which rotates 70 and 62, thereby allowing 82 to rotate, and allow 44 to move from a locked to an unlocked position, permitting removal of 148) (NOTE: rotating 42 in Lord corresponding to rotation of 110 in McCormack, where both actuations move the trigger and engagement member from first to second positions by moving a linking bar, the linking bar including 62/70 in Lord and 114 in McCormack).
Conrad teaches a docking station (10) with a cradle (12), wherein the cradle (12) has a depth of at least 30 millimeters (Paragraph [0023], distance between bottom of 12 and top of 12 being 2-3 inches). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the locking mechanism of Lord with the docking station of McCormack by modified the linking bar and docking station housing of McCormack as taught in Lord, and to have modified the depth of the cradle of McCormack to a range of 2-3 inches as taught in Conrad. Modifying the linking bar and docking station housing of McCormack to include the apertures of Lord would have allowed the user to combine a locking mechanism, the addition of which would have prevented illicit removal of the electronic device from the docking station (Column 5, lines 32-33 in Lord); and modifying the depth of the cradle to 2-3 inches would have ensured the electronic device sat securely within the cradle (Paragraph [0023] in Conrad), preventing the electronic device from a tipping movement and protecting the enclosed portions of the electronic device.  
Regarding claim 10, McCormack in view of Lord and Conrad teaches docking station system of claim 9, and further teaches (in McCormack) wherein the electronic device (90) 90 being a hard drive), and wherein the VR computing device (90) is operable as a desktop computing device (host computer) when received in the cradle (104) (Paragraph [0011] and [0029], 90 communicating with host computer when in cradle).
Regarding claim 11, McCormack in view of Lord and Conrad the docking station system of claim 9, and further teaches (in McCormack) wherein the docking connector (142) is disposed on an innermost surface of the cavity (bottom of inner surface of 101 within 104) to permit coupling the electronic device (90) in a primarily vertically orientation relative to the docking connector (148) (see Figures 2A and 2B).
Regarding claim 12, McCormack in view of Lord and Conrad teaches the docking station system of claim 11, and further teaches (in McCormack) wherein the depth of the cavity (depth of inner surface of 101 within 104) is greater than a height of the docking connector (height of 142) so an upper surface of the docking connector (top of 142) is recessed a distance within the cavity (distance between outer surface of 101 adjacent 104 and top of 142 being a positive distance, see Figures 2A, 4A and 6).
Regarding claim 13, McCormack in view of Lord and Conrad docking station system of claim 9, and further teaches (in McCormack) wherein the cradle (104) is a formed of a continuous material (104 defined by inner surface of 101) that is to surrounds a circumference (see Figures 2A and 2B) of a housing of the electronic device (housing of 90).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mullen (US Publication No. 2004/0120112) also discloses a docking station with a 34) that prevents an engagement member (16) and trigger (15) from actuating.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841